                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

SIMON ERIC REED                                                                     PLAINTIFF

v.                               CASE NO: 4:17CV00849-JM-JJV

SCOTT BRADLEY, et al.                                                            DEFENDANTS


                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. After carefully considering Mr. Reed’s timely

filed objections and making a de novo review of the record, the Court concludes that the Proposed

Findings and Recommended Disposition should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      The Motion for Motion for Summary Judgment filed by Defendants Randy Gurley

and Tim Pike (Doc. No. 48) is GRANTED.

        2.      Plaintiff’s Motion for Summary Judgment (Doc. No. 54) is DENIED.

        3.      Plaintiff’s claims against Defendants Gurley and Pike are DISMIMSSED with

prejudice.

        4.      This case is DISMISSED.

        5.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from an Order adopting these recommendations and the accompanying Judgment would

not be taken in good faith.

        DATED this 8th day of July, 2019.



                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
